Electronically Filed
                                                     Supreme Court
                         SCWC-15-0000254             SCWC-15-0000254
                                                     30-SEP-2015
                                                     11:18 AM
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  THE BANK OF NEW YORK MELLON FORMERLY KNOWN AS THE BANK OF NEW
   YORK AS SUCCESSOR TRUSTEE TO JP MORGAN CHASE BANK, NATIONAL
 ASSOCIATION AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF STRUCTURED
   ASSET MORTGAGE INVESTMENT II INC. BEAR STEARNS ALT-A TRUST,
         MORTGAGE PASS THROUGH CERTIFICATE SERIES 2006-2,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                     MARCELO MAGNO LOPEZ, JR.,
                  Petitioner/Defendant-Appellant,

                                and

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC., SOLELY AS NOMINEE
   FOR PREFERRED FINANCIAL GROUP, INC. DBA PREFERRED MORTGAGE
           SERVICES and DOES 1 THROUGH 20, INCLUSIVE,
                      Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000254; CIV. NO. 10-1-0414)

   ORDER DISMISSING AMENDED APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The amended application for writ of certiorari, filed
on August 26, 2015, is hereby dismissed as untimely. See HRS
§ 602-59(c) (Supp. 2014); HRAP Rule 40.1(a)(1) and (a)(3).
          DATED: Honolulu, Hawai#i, September 30, 2015.

Marcelo Magno Lopez, Jr.,         /s/   Mark E. Recktenwald
petitioner pro se                 /s/   Paula A. Nakayama
                                  /s/   Sabrina S. McKenna
                                  /s/   Richard W. Pollack
                                  /s/   Michael D. Wilson